Exhibit 10.1




[exh101002.gif] [exh101002.gif]

Member FDIC

P.O. Box 9
Sturgeon Bay, Wisconsin 54235-0009




Tel:  920 743-5551




December 18, 2006




PERSONAL AND CONFIDENTIAL

Mr. Steven D. Jennerjohn

5603 County Road T

Sturgeon Bay, WI 54235

 

Dear Mr. Jennerjohn:

 

This will confirm our proposal concerning the termination of your employment
with Baylake Bank (the “Bank”).  Your employment by the Bank shall terminate
effective December 18, 2006 (the “Separation Date”).  As we have discussed, your
departure is a result of the Bank’s restructuring.  In connection with the
separation, the Bank offers you the following benefits:

(1)

Unconditional Assistance Benefits.  Whether or not you choose to sign this
agreement and accept the terms it contains or, having done so, exercise your
rights to revoke your acceptance of these terms (described more fully in
Paragraph 4(E), below), the following will apply to you:

(A)

The Bank will pay you your regular wages through the Separation Date;

(B)              The Bank will pay you for accrued vacation, if any, that you
have not used as of the Separation Date;

(C)              If you participated in the Bank’s 401(k) plan, you will retain
all your vested rights, if any, as of the Separation Date in that plan and will
receive all payments due you under the terms of that plan; and

(D)

If, as of the Separation Date, you were a participant in the Bank’s group health
insurance plan, the Bank will provide you and, if you presently have family
coverage, your eligible dependents, with the right to participate, at your own
expense, in the plan in accordance with the mandates of the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”).  Unless you and, if
applicable, your eligible dependents exercise these rights in a timely manner,
coverage under the

Helping Build The Good LifeTM








Mr. Steven Jennerjohn

December 18, 2006

Page 2

Bank’s group health insurance plan will cease as of the Separation Date.   As of
the Separation Date, you will cease to participate in all other Bank benefit
plans.

Any payments described in Paragraph 1(A), above, will be subject to all
applicable deductions for income and employment taxes and will be made to you no
later than the time required by applicable law.

(2)

Conditional Severance Payment.   In consideration of your undertakings set forth
in Paragraph 3, below, and conditioned upon (i) your acceptance of the terms
contained in this agreement, and (ii) your decision not to exercise your
revocation rights (described in Paragraph 4(E), below), the Bank will:

(A)              Pay you $119,422.80, which is equivalent to 45 weeks of your
current regular base wages (1.5 weeks per year of employment with the Bank), to
be paid in installments in accordance with the Company’s regular payroll
practices, beginning on the first regular Bank pay date which occurs at least
five (5) business days after expiration of the Revocation Period (defined
below).  For unemployment compensation purposes, you agree and acknowledge that
the severance payments provided under this Paragraph 2 are allocated to the 45
full workweeks immediately following payment of the severance payment provided
in this Paragraph 2, that you will immediately advise the applicable
unemployment compensation division of your receipt of such payment, and that you
may be ineligible to collect unemployment compensation benefits during that
45-week period following your receipt of such payment.  The severance payments
provided in this Paragraph 2 will be subject to normal deductions for income and
employment taxes.

(B)              Payment of a Management Bonus for 2006 in the amount of
$5,520.00.  

(C)              184 hours of earned vacation will be paid to you.

(D)              Reimburse you for the cost of continuing participation in the
Bank’s group health insurance plan, under COBRA, for a period of three months
following the Separation Date.

(D)

Provide you with outplacement services for three (3) months through the HS Group
at a cost to the Bank not to exceed $5,000.

(3)

Your Undertakings.  In exchange for the benefits provided to you under Paragraph
2, above, you agree as follows:

(A)

For valuable consideration from the Bank, as stated above, you, for you and your
heirs, personal representatives, successors and assigns, hereby release all
claims of whatever nature that you may have against Baylake Bank, and its
holding company, Baylake Corp., and their affiliates, subsidiaries,
predecessors, successors and assigns and their insurers, agents,
representatives, officers, administrators, directors, principals and employees
(collectively "Releasees"), which arise on or before the date you sign this
agreement (including, but not limited to any claims arising out of or in any
manner based





Mr. Steven Jennerjohn

December 18, 2006

Page 3

upon or related to the employment relationship between you and the Bank, and
your separation from that employment, and from all other claims or liabilities
of any nature whatsoever which have arisen from any occurrence, transaction,
omission or communication which transpired or occurred at any time on or before
the date of this agreement); provided however, that this agreement will not
prevent any party from asserting a claim against the other party in the event
the other party breaches this agreement.  Without limitation to the foregoing,
you specifically release, waive and forever discharge the Releasees from and
against all liabilities, claims, actions, demands, damages and costs of every
nature, whether known or unknown, asserted or unasserted, which arise under any
wage and hour laws; Title VII of the Civil Rights Act of 1964, as amended; the
Americans with Disabilities Act of 1990, as amended; the Fair Labor Standards
Act; the Equal Pay Act; the Age Discrimination in Employment Act of 1967, as
amended (“ADEA”); the Older Workers Benefits Protection Act; the WARN Act or
state plant closing laws; state or federal parental, family and medical leave
acts; the National Labor-Management Relations Act; the Occupational Safety and
Health Act; or arising under any other local, state or federal statute,
ordinance, regulation or order, or which involve a claim or action that in any
way relates to wrongful discharge, discrimination, compensation, bonuses,
commissions, lost wages, unused accrued vacation or sick pay, the design or
administration of any employee benefit plan or program, emotional distress,
breach of contract (express or implied) and/or any other tort or common law
cause of action, or any claims to attorneys’ fees or other indemnities.  You
should not construe this reference to specific claims as in any way limiting the
general and comprehensive nature of the release of claims provided under this
Paragraph 3(A).  This release does not apply to claims for benefits under any
applicable worker’s compensation law. This waiver and release does not affect
those rights or claims that arise after the execution of this agreement;

(B)

You agree that, as of the Separation Date, you have returned to the Bank all of
its equipment and property and all of the equipment and property of its present
and former officers, directors, stockholders, partners, members, agents,
employees and customers which you possess or over which you have direct or
indirect control, including, but not limited to, all monies, records, files and
documents, credit cards, office keys, Bank vehicles, cellular telephones,
computer equipment and electronically encoded information such as computer
disks, etc., without any originals or copies being kept by you or conveyed to
any other person;

(C)

You agree that, except as may required by law, this agreement, and its terms and
provisions, are strictly confidential and shall not be divulged or disclosed in
any way to any person other than your spouse, legal counsel, or tax advisor.
 Should you choose to divulge the terms and conditions of this agreement to your
spouse, legal counsel or tax advisor, you shall insure that they will be
similarly bound to keep the same confidential.  This provision shall not prevent
you from disclosing such matters in testifying in any hearing, trial or other
legal proceeding where you are required to do so;





Mr. Steven Jennerjohn

December 18, 2006

Page 4

(D)

You agree not to engage in any form of conduct or make any statements or
representations, or direct any other person or entity to engage in any conduct
or make any statements or representations, that disparage, criticize or
otherwise impair the reputation of the Bank or any of the Releasees.  Nothing
contained in this Paragraph 3(D) shall preclude you from providing truthful
testimony pursuant to subpoena or other legal process;

(E)

You acknowledge that the Bank has created and maintains at great expense
strategic plans, methods, products, procedures, processes, techniques, financial
information, customer lists, pricing policies, personnel data, marketing
strategies and other similar confidential and proprietary information, and has
received from its customers certain confidential and proprietary information
(collectively, the “Confidential Information”).  The parties further acknowledge
that the Bank has taken and will continue to take actions to protect this
Confidential Information.  Accordingly, you agree that until the sooner of (i)
such time as the Confidential Information becomes generally available to the
public through no fault of you or any other person under a duty of
confidentiality to the Bank, (ii) such time as the Confidential Information no
longer provides a benefit to the Bank, or (iii) two (2) years after the
termination of your employment with the Bank, you will not, in any capacity,
use, or disclose, or cause to be used or disclosed, any Confidential Information
you acquired while employed by the Bank.  Nothing in this paragraph shall be
construed to constitute a waiver or limitation by the Bank of any of its rights
to protect specific items of its confidential information which constitute
“trade secrets” under state or other trade secret law, or a release of or
limitation on your legal obligations not to disclose or misappropriate any such
trade secrets during or at any time after your employment with the Bank.

(F)

You agree that for 24 months following the Separation Date, you will not, on
behalf of a Competitor (as herein defined),  directly or indirectly, solicit or
attempt to solicit any business from any Restricted Customer (as herein defined)
which, in any manner, competes with the services or products offered by the
Bank, or divert or attempt to divert any Restricted Customer’s business from the
Bank.  The term “Restricted Customer” shall mean any individual or entity for
whom/which the Bank provided services and with whom/which you had contact with
on behalf of the Bank during the 18 months preceding the Separation Date or
about whom/which you obtained Confidential Information during the 18 months
preceding the Separation Date.  The term “Competitor” shall mean any individual
or entity which is in the business of lending money to individuals or businesses
and which has a branch location in Door, Brown, Kewaunee or Outagamie Counties,
Wisconsin.

 (G)

You warrant and represent that you have not filed any pending complaint, charge,
claim or grievance concerning any matter released herein against the Bank or any
other Releasee with any local, state or federal agency, court or commission, and
that if any agency, commission or court assumes jurisdiction of any such
complaint or charge on your behalf, you will request that agency, commission or
court to dismiss such proceeding.





Mr. Steven Jennerjohn

December 18, 2006

Page 5

(4)

Acceptance and Revocation Procedures.  The Bank wishes to ensure that you
voluntarily agree to the terms contained in this agreement and do so only after
you fully understand them.  Accordingly, the following procedures shall apply:

(A)

You agree and acknowledge that you have read this agreement, understand its
contents, and may agree to the terms of this agreement by signing and dating it
and returning the signed and dated document, via mail, hand delivery, or
overnight delivery, so that it is received by Ms. Sharon Haines, Baylake Bank,
P.O. Box 9, Sturgeon Bay, Wisconsin 54235 on or before the forty-sixth (46th)
calendar day after you receive it.  The sooner you sign this agreement, the
sooner you will receive the benefits described in Paragraph 2, above;

 

(B)

You agree and acknowledge that you have been advised by the Bank to consult with
an attorney prior to signing this agreement;

(C)

You agree and acknowledge that this agreement provides you with benefits from
the Bank which, in their totality, are greater than those to which you otherwise
would be entitled;

(D)

You understand that this agreement, at Paragraph 3(A), above, inclu­des a final
general release, including a release of all claims under the Age Discrimination
in Employment Act, and you agree and acknowledge that you have been provided
with a copy of Exhibit A, which is attached hereto and incorporated herein,
which includes a listing of the ages and job titles of persons that were
selected and were not selected for employment termination;

(E)

You understand that you have seven (7) calendar days after signing this
agreement within which to revoke your acceptance of it (“Revocation Period”).
 Such revocation will not be effective unless written notice of the revocation
is, via mail, hand delivery, or overnight delivery, directed to and received by
Ms. Sharon Haines, Baylake Bank, P.O. Box 9, Sturgeon Bay, Wisconsin 54235 on or
before 5:00 p.m. Central Time on the tenth (10th) calendar day following the
date you signed this agreement;

(F)

This agreement will not be binding or enforceable unless you have signed and
delivered it as provided in Paragraph 4(A) above, and have chosen not to
exercise your revocation rights, as described in Paragraph 4(E), above.  If you
give timely notice of your intention to revoke your acceptance of the terms set
forth in this agreement, this agreement shall become null and void, and all
rights and claims of the parties which would have existed, but for the
acceptance of this agreement’s terms, shall be restored; and

(G)

You represent and warrant to the Bank that, in the event you choose to accept
the terms of this agreement by signing it, the date and time appearing above
your name on the last page of this agreement shall be the actual date and time
on which you  have signed the agreement.  Notwithstanding your failure to
execute this agreement or





Mr. Steven Jennerjohn

December 18, 2006

Page 6

your revocation of this agreement in accordance with Paragraph 4(E) above, the
terms of Paragraph 1, above, will continue to apply.

(5)

Miscellaneous.  Should you accept the terms of this agreement, its terms will be
governed by the following:

(A)

You understand and agree that this agreement constitutes the complete
understanding between you and the Bank concerning all matters affecting your
employment with the Bank and the termination thereof.  If you accept this
agreement, it supersedes all prior agreements, understandings and practices
concerning such matters, including, but not limited to, any Bank personnel
documents, handbooks, policies, incentive or bonus plans or programs, and any
prior customs or practices of the Bank.  You acknowledge and agree that no
representations or commitments were made by the parties to induce this agreement
other than as expressly set forth herein.  This agreement may not be modified or
supplemented except by a subsequent written agreement signed by the party
against whom enforcement is sought;

(B)

Neither this agreement nor any action taken by the Bank pursuant to it shall, in
any way, be construed as an admission by the Bank;

(C)

This agreement shall be binding upon the parties hereto and their respective
successors and assigns; and

(D)

In the event that you breach any provision of this agreement, you agree that the
Bank may suspend all additional payments under this agreement, recover any
damages suffered as a result of such breach and recover from you any reasonable
attorneys’ fees or costs it incurs as a result of your breach.  In addition, you
agree that the Bank may seek injunctive or other equitable relief as a result of
a breach by you of any provisions of this agreement;

(E)

It is understood and agreed that the provisions of this agreement shall be
deemed severable, and the invalidity or unenforceability of any one or more of
the provisions herein shall not affect the validity and enforceability of the
other provisions herein; and

(F)

It is understood and agreed that you are responsible for paying any taxes on the
amounts that you receive because you signed this agreement and you agree that
the Company is to withhold all taxes it determines it is legally required to
withhold.

This agreement is intended to resolve all outstanding issues between you and the
Bank in a comprehensive manner.  If you have any questions concerning the terms
or conditions of this agreement, feel free to contact Sharon Haines at (920)
743-5551.





Mr. Steven Jennerjohn

December 18, 2006

Page 7

 

BAYLAKE BANK

By: /s/ Robert J. Cera                                     

Robert J. Cera

President/COO

 

I agree with and accept the terms contained in

this agreement and agree to be bound by them.

Dated this 30th day of January, 2007.

Time:    7:00 A.M.                                      

/s/ Steven D. Jennerjohn                             

Steven D. Jennerjohn

 





EXHIBIT A

(A)

The decisional unit considered in connection with this employment termination
program is the Executive Vice Presidents, Senior Vice Presidents and Vice
Presidents of the Bank.

(B)

All Bank employees whose positions were eliminated by the Bank’s restructuring
occurring on December 18, 2006 are eligible to participate in the employment
termination program.  Such individuals will be provided by the Bank with a copy
of a Severance Agreement and Release.  The decision to eliminate positions was
based on the Bank’s economic and operational needs.  

(C)

All persons who are being offered consideration under a severance agreement must
sign the agreement and return it to the Bank as specified in the agreement.
 Once the agreement is signed, employees have seven (7) calendar days to revoke
their acceptance of the severance agreement.

(D)

Below is a listing of the ages and job titles of persons in the decisional unit
(described above) who were and were not selected for employment termination and
the offer to participate in the employment termination program, of which this
agreement is a part.  Those who were selected for employment termination and the
offer to participate in the employment termination program are indicated by an *
on the listing.

 

 

JOB TITLE

AGE

 

EVP, Wealth Services/Bank-wide Marketing/Sales Division

54

 

EVP, Business Services/Lending

58

 

EVP, Information Technology/Chief Information Officer

49

 

EVP, Administration/Chief Administration Officer

48

 

EVP, Retail Division

54

 

Bay Region Market President

48

 

Central Region Market President

51

 

 

 

 

SVP, Marketing Division

43

 

SVP,Human Resources Division

58

 

 

 

 

SVP, Accounting/Chief Financial Officer

52 *

 

SVP, Finance

44

 

SVP, Risk Management

52

 

SVP, Commercial Loans

52

 

SVP, Trust Division

51

 

SVP, Baylake Investments

54

 

 

 

 

VP, Commercial Loan Officer

33

 

VP, Commercial Loan Officer

45

 

VP, Commercial Loan Officer

63

 

VP, Commercial Loan Officer

37

 

VP, Commercial Loan Officer

42

 

VP, Compliance Officer

64

 

VP, Commercial Loan Officer

36

 

VP, Director of Retail – Door

48

 

VP, Director of Retail – Bay

48

 

VP, Director of Retail – Lakeshore

47

 

VP, Director of Retail – Central

53

 

VP, Ag/Commercial Loan Officer

42

 

VP, Cash Management Officer

33

 

VP, Private Banking Officer

31

 

VP, Director of Client Services

43

 

VP, Retail/Mortgage Loan Manager (Support)

58

 

VP, Retail Lender/Business Development Officer

47

 

VP, Retail Mortgage Loan Manager (Sales)

41

 



